Order entered February 13, 2013




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-01288-CR
                                      No. 05-12-01291-CR

                      CHRISTOPHER WAYNE WHEELER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 199th Judicial District Court
                                   Collin County, Texas
                   Trial Court Cause Nos. 199-81739-2011, 199-82836-2011

                                            ORDER
       The clerk’s and reporter’s records are overdue in these appeals. The Court ORDERS the

trial court to make findings of fact regarding whether appellant has been deprived of the clerk’s

and reporter’s records because of ineffective counsel, indigence, or for any other reason.

   •   The trial court shall first determine whether appellant desires to prosecute the appeals. If
       the trial court determines that appellant does not desire to prosecute the appeals, it shall
       make a finding to that effect.

   •   If the trial court determines that appellant desires to prosecute the appeals, it shall next
       determine whether appellant is indigent and entitled to proceed without payment of costs
       for the clerk’s and reporter’s records. If appellant is entitled to proceed without payment
       of costs, the trial court shall make a finding to that effect. Moreover, if appellant is
       indigent, the trial court is ORDERED to take such measures as may be necessary to
       assure effective representation, which may include appointment of new counsel. If the
       trial court finds appellant is not indigent, it shall determine whether retained counsel has
       abandoned the appeals.
   •   The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in the causes; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.

   •   The trial court shall next determine the date by which the clerk’s records will be filed.


       We ORDER the trial court to transmit supplemental records, containing the written

findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.


       The appeals are ABATED to allow the trial court to comply with this order. The appeals

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.




                                                     /s/     LANA MYERS
                                                             JUSTICE